IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH L. RIVERS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5918

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed December 12, 2014.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Joseph L. Rivers, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      This is an appeal from a final order dismissing appellant’s tort complaint

against appellee and two of its employees.     We affirm the dismissal of the

complaint against appellee’s employees because they were immune from suit

under section 768.28(9)(a), Florida Statutes. However, appellee concedes that we
must reverse the dismissal of the complaint against appellee because the trial court

improperly considered matters outside the four corners of the complaint regarding

whether appellant complied with the presuit notice requirements of section

768.28(6)(a), Florida Statutes. See Hamide v. State, Dep’t of Corr., 548 So. 2d

877, 879-80 (Fla. 1st DCA 1989).

      AFFIRMED in part; REVERSED in part; and REMANDED for further

proceedings.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.




                                         2